Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 05, 2018

The Court of Appeals hereby passes the following order:

A19A0180. RILEY HARRIS v. DAVID PFOTZER.

      This case began as a dispossessory action against Riley Harris in magistrate
court. In his answer, Harris counterclaimed for, inter alia, repairs to the property.
Thereafter, the magistrate court issued a writ of possession to David Pfotzer, and
Harris appealed to the state court. Pfotzer ultimately dismissed the dispossessory
action, but following a hearing, the state court found against Harris on his
counterclaim for repairs. Harris then filed this direct appeal. We, however, lack
jurisdiction.
      Because the order at issue is a de novo ruling on appeal from a magistrate court
decision, Harris was required to follow the discretionary-appeal procedure to obtain
review before this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mortgage
Corp. East, 216 Ga. App. 82, 82 (453 SE2d 119) (1995). His failure to do so deprives
us of jurisdiction to review the case. Accordingly, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/05/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.